ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that WILLIAM T. McCUE of GLEN ROCK, who was admitted to the bar of this State in 1980, and who was admitted to the bar of this State in 1980, and who was temporarily suspended from the practice of law by Order of the Court dated February 6,1996, and who remains suspended at this time, be disbarred for violating RPC 1.15 (knowing misappropriation of entrusted funds) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and said WILLIAM T. McCUE having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that WILLIAM T. McCUE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that WILLIAM T. McCUE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.